United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 98-2105EM
                                  _____________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Missouri.
                                        *
Kenneth Waller,                         *     [UNPUBLISHED]
                                        *
                   Appellant.           *
                                  _____________

                            Submitted: December 15, 1998
                                Filed: December 23, 1998
                                 _____________

Before FAGG, HEANEY, and WOLLMAN, Circuit Judges.
                          _____________

PER CURIAM.

       Kenneth Waller appeals his drug-related convictions. Waller contends the
district court improperly instructed the jury on constructive possession. Waller also
contends the evidence is insufficient to support the jury's verdict. We conclude that
an extended discussion of the issues presented by this appeal will serve no useful
purpose. We have carefully considered Waller's contentions and find them to be
without merit. We thus affirm Waller's convictions. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-